J-S47043-20


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA             :    IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                    Appellee             :
                                         :
           v.                            :
                                         :
AMANDA RAE WAYDA                         :
                                         :
                    Appellant            :    No. 794 MDA 2020

       Appeal from the Judgment of Sentence Entered November 22, 2017
              in the Court of Common Pleas of Lackawanna County
                Criminal Division at No: CP-35-CR-0000281-2017

BEFORE:         STABILE, J., NICHOLS, J. and STRASSBURGER, J.*

MEMORANDUM BY STABILE, J.:                              FILED MAY 21, 2021

        Appellant, Amanda Rae Wayda, appeals nunc pro tunc from the

judgment of sentence entered following her negotiated guilty plea to

conspiracy to commit third-degree murder. Upon review, we affirm.

        On August 25, 2016, Appellant and co-defendants Preston Layfield and

Tyler Mirabelli were involved in the strangulation and death of Joshua Rose

and disposal of Rose’s body.       The Commonwealth charged Appellant with

first-degree murder, conspiracy to commit third-degree murder, aggravated

assault, and abuse of a corpse.1

        On August 9, 2017, in exchange for Appellant’s guilty plea to

conspiracy to commit third-degree murder, the Commonwealth agreed to

withdraw the other charges.         The Commonwealth contended Appellant

1   18 Pa.C.S.A. §§ 2502(a), 903(a)(1), 2702(a)(1), and 5510, respectively.



*Retired Senior Judge assigned to the Superior Court.
J-S47043-20

placed a bag over Rose’s head and encouraged Layfield to strangle Rose.

N.T., 8/9/2017, at 9. Appellant denied placing a bag over Rose’s head, but

acknowledged that she encouraged Layfield to kill Rose. Id. at 9-10. There

was no agreement as to sentence, and on November 22, 2017, the trial

court sentenced Appellant to a term of 15 to 40 years of imprisonment.

        On December 4, 2017, Appellant timely filed a post-sentence motion

to withdraw her guilty plea.2 Within the motion, Appellant argued her due

process rights were violated when the Commonwealth failed to disclose a

purported plea agreement with Layfield in violation of Brady v. Maryland,

373 U.S. 83 (1963).       Motion to Withdraw Plea, 12/4/2017, at ¶ 12.

Following argument, the trial court denied Appellant’s motion on February 8,

2018.

        Appellant filed a timely notice of appeal.       However, our Court

dismissed the appeal on November 14, 2018 because Appellant’s counsel

failed to file a brief. In August 2019, Appellant timely filed a pro se petition

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-

46, seeking reinstatement of her appellate rights nunc pro tunc. The PCRA

Court appointed counsel, who filed an amended PCRA petition on Appellant’s

behalf. The PCRA court granted the petition and reinstated Appellant’s direct

appeal rights.

2 See 1 Pa.C.S.A. § 1908 (“Whenever the last day of any such period shall
fall on Saturday or Sunday … such day shall be omitted from the
computation.”).



                                     -2-
J-S47043-20

      This timely-filed appeal followed.   Appellant complied with Pa.R.A.P.

1925(b). In lieu of a Pa.R.A.P. 1925(a) opinion, the trial court referred us to

its February 8, 2018 order denying her post-sentence motion and the

Pa.R.A.P. 1925(a) opinion it authored in connection with her original appeal.

Appellant presents one issue for our consideration.

      Whether the trial court abused its discretion in denying
      Appellant’s post-sentence motion to withdraw her guilty plea
      after establishing prejudice on the order of a manifest injustice
      since her guilty plea was not knowingly, voluntarily, or
      intelligently entered because of the Commonwealth’s failure to
      disclose an agreement with a key witness which was a material
      omission constituting manifest injustice, as well as a violation of
      Brady v. Maryland and her due process rights?

Appellant’s Brief at 2.

      This Court reviews the denial of a post-sentence motion to withdraw a

guilty plea by the following standard.

      It is well-settled that the decision whether to permit a defendant
      to withdraw a guilty plea is within the sound discretion of the
      trial court. Although no absolute right to withdraw a guilty plea
      exists in Pennsylvania, the standard applied differs depending on
      whether the defendant seeks to withdraw the plea before or
      after sentencing. When a defendant seeks to withdraw a plea
      after sentencing, he must demonstrate prejudice on the order of
      manifest injustice. [A] defendant may withdraw his guilty plea
      after sentencing only where necessary to correct manifest
      injustice.

                                     ***

      Manifest injustice occurs when the plea is not tendered
      knowingly, intelligently, voluntarily, and understandingly. In
      determining whether a plea is valid, the court must examine the
      totality of circumstances surrounding the plea. Pennsylvania law
      presumes a defendant who entered a guilty plea was aware of



                                     -3-
J-S47043-20


     what he was doing, and the defendant bears the burden of
     proving otherwise.

Commonwealth v. Hart, 174 A.3d 660, 664–65 (Pa. Super. 2017)

(internal citations and quotation marks omitted). One of the reasons the law

imposes a stricter standard for post-sentence withdrawal motions is to

balance “the tension … between the individual’s fundamental right to a trial

and the need for finality in the proceedings.” Commonwealth v. Hvizda,

116 A.3d 1103, 1106 (Pa. 2015).

     On appeal, Appellant asserts the Commonwealth failed to disclose that

it had entered into a plea agreement with Layfield as to his sentence, and

the trial court erred in dismissing her motion to withdraw based on the

Commonwealth’s non-disclosure.      Appellant’s Brief at 10.    In her post-

sentence motion and Rule 1925(b) statement, Appellant conceded she was

aware the Commonwealth and Layfield negotiated a plea agreement as to

his third-degree murder charge, but contended she was not aware of any

agreement as to his negotiated sentence.      See Rule 1925(b) Statement,

6/18/2020, at 5; see also Motion to Withdraw Plea, 12/4/2017, at ¶¶ 8, 11.

According to Appellant, this lack of disclosure constitutes a Brady violation,

which is a manifest injustice and renders her guilty plea unknowing or

involuntary. Appellant’s Brief at 10. The Brady violation purportedly lies in

the Commonwealth’s omission that it had an agreement with Layfield “that

his sentence would be no worse than the sentence of any co-defendant[,

i.e., Appellant nor Mirabelli].”   Id.    Essentially, Appellant is implicitly


                                    -4-
J-S47043-20

claiming that she may have decided to go to trial, had she known the

specifics of Layfield’s plea agreement.

      To establish a Brady violation, a defendant “must demonstrate: (1)

the prosecution concealed evidence; (2) the evidence was either exculpatory

or impeachment evidence favorable to him; and (3) he was prejudiced.”

Commonwealth        v.   Treiber,   121    A.3d   435,   460–61   (Pa.   2015).

Establishing a Brady violation requires proving the presence of all of the

elements of Brady.       See Commonwealth v. Willis, 46 A.3d 658 (Pa.

2012) (holding the absence of one of the elements under Brady, even

assuming the presence of the other two, is fatal to a Brady violation claim);

see also Commonwealth v. Cay Ly, 980 A.2d 61 (Pa. 2009) (same).

“Any implication, promise, or understanding that the government would

extend leniency in exchange for a witness’ testimony is relevant to the

witness’ credibility.” Commonwealth v. Strong, 761 A.2d 1167, 1171 (Pa.

2000). The failure to disclose evidence of an agreement between a witness

and the Commonwealth for favorable treatment in exchange for testimony

violates Brady when the credibility of the witness is decisive to the jury’s

finding of guilt. Id. at 1174-75.

      It is unclear whether there was an agreement as to Layfield’s sentence

requiring disclosure. By way of background, Appellant and her co-defendants




                                     -5-
J-S47043-20

were sentenced separately on the same day.3     Counsel for each remained

present during the entirety of the hearings for all three co-defendants.

Appellant was sentenced before Layfield, and as noted, received a term of

15 to 40 years of imprisonment.      Layfield was sentenced last, and the

Commonwealth recommended he be sentenced to 20 to 40 years of

imprisonment.

      The following evidence weighs in favor of the existence of an

agreement between the Commonwealth and Layfield.             Following the

Commonwealth’s recommendation, Layfield’s counsel asserted “there was an

agreement with the Commonwealth that my client’s sentence would be no

worse than any sentence imposed against any co-defendant,” and therefore,

the   Commonwealth’s    recommended      sentence   would   “violate[]”   the

agreement” because Appellant had had received a lesser sentence than what

the Commonwealth was recommending for Layfield.       N.T., 11/22/2017, at

89.   The Commonwealth acknowledged the agreement, but claimed the

recommended sentence would not violate the agreement because it sought

“the maximum sentence with regards to all three [co-defendants].” Id. at

90. Meanwhile, the trial court maintained Layfield’s sentence was within its

discretion and that it was not bound by the agreement between Layfield and

the Commonwealth. Id. The trial court sentenced Layfield to 20 to 40 years



3 Mirabelli pleaded guilty to conspiracy to commit third-degree murder.
Layfield pleaded guilty to third-degree murder.



                                   -6-
J-S47043-20

of imprisonment.   In its opinion, the trial court stated it “elect[ed] not to

follow the agreement.” Trial Court Opinion, 5/16/2018, at 9.

     In contrast, the following evidence weighs against the existence of an

agreement. At the hearing on Appellant’s post-sentence motion to withdraw

her plea, Appellant’s counsel mentioned the purported agreement between

Layfield and the Commonwealth. The trial court disputed the existence of an

agreement.

     THE COURT:                 There’s no written signed agreement
                                that I’m aware of, it was more of a
                                recommendation than an agreement.

     [APPELLANT’S COUNSEL]: They’ve acknowledged there was an
                            agreement, that there was an
                            agreement for them recommending
                            that Layfield gets the least sentence.

     THE COURT:                 Use the right term, recommendation.

     [APPELLANT’S COUNSEL]: Correct, but we’re entitled to that.

     THE COURT:                 Go ahead, continue with your argument.

N.T., 2/7/2018, at 10.

     The conflicting testimony make it unclear whether there was an

agreement as to Layfield’s sentence between the Commonwealth and

Layfield. In our view, an agreement as to Layfield’s sentence did not exist.

A defendant may enter into an open or negotiated plea; both types of

agreement specify the charges to be brought, but a negotiated plea varies in

that it also specifies the penalties to be imposed.     Commonwealth v.

White, 787 A.2d 1088, 1089 n. 1 (Pa. Super 2001).         Nonetheless, even


                                    -7-
J-S47043-20

though we are not convinced there was an agreement between Layfield and

the Commonwealth as to his sentence, we still must determine whether a

violation occurred under the factors espoused in Brady.

      Although Appellant conceded that she was aware Layfield was

cooperating, she claims that the Commonwealth did not disclose its

sentencing agreement with Layfield to Appellant.     According to Appellant,

she “only learned of the agreement after she was sentenced when the

Commonwealth admitted on the record that it entered into an agreement.”

Appellant’s Brief at 3.

      In contrast, the trial court concluded that the Commonwealth satisfied

its burden by disclosing the sentencing agreement to Appellant’s counsel.

Trial Court Opinion, 5/16/2018, at 14. At the hearing on Appellant’s post-

sentence motion to withdraw her plea, Appellant’s counsel argued that the

Commonwealth failed to disclose Layfield’s sentencing agreement to counsel

or the trial court until Layfield’s sentencing. N.T., 2/7/2018, at 9.      The

following exchange then ensued.

      THE COURT:                  That is absolutely not true ... we had
                                  a pretrial conference in my chambers
                                  where it was discussed that [Layfield]
                                  was going to cooperate and testify.

                                     ***

       THE COURT:                 ... we had that discussion in my
                                  chambers at a pretrial conference.




                                    -8-
J-S47043-20


     [APPELLANT’S COUNSEL]: That they recommended that he was
                            going to get the least amount of
                            sentence?

     THE COURT:                Yes.

     [APPELLANT’S COUNSEL]: We didn’t get that.

     THE COURT:                You were sitting in my chambers
                               when we had that discussion,
                               absolutely.

     [APPELLANT’S COUNSEL]: We were also discussion [sic] all
                            different types of agreements.

     THE COURT:                I will swear in my law clerk if you
                               want me to, she was present there.

     [APPELLANT’S COUNSEL]: We were all talking about all different
                            agreements.

     THE COURT:                We were all present at a pretrial
                               conference in my chambers where
                               this was discussed.

                                  ***

     THE COURT:                ... there was a discussion about a
                               recommendation in my chambers at
                               the pretrial conference, I vividly
                               remember that.

                                  ***

     [APPELLANT’S COUNSEL]: Well, I don’t want [t]he [c]ourt to
                            leave here thinking that I wasn’t
                            aware that Layfield was obviously
                            going to get some kind of benefit. …
                            and I was aware that he was getting
                            third degree murder, but I don’t
                            believe    there     was   ever  any
                            indication       ...     that     the
                            recommendation would be that he



                                 -9-
J-S47043-20


                                  get the least amount of sentence
                                  from any of the other three [sic].

Id. at 11-13, 17.

      The Commonwealth explained its recollection of that conversation as

follows.

[COMMONWEALTH]:                   There was no secret agreement,
                                  there was no information that was
                                  kept from other attorneys.      They
                                  knew full well that he was going to
                                  plea[d] to third[-]degree murder,
                                  and there was a discussion in
                                  chambers ... where there was a
                                  conversation about the fact that ...
                                  we would not seek more time for
                                  [Layfield] than the other defendants.
                                  And, again, we were consistent with
                                  that.    To say that this is new
                                  information is ridiculous.

Id. at 15.

      After this discussion, the trial court credited the Commonwealth’s

position, stating it “vividly remembers” the “discussions at that pretrial

conference” and its recollection was that Layfield’s counsel “said because of

this cooperation, I would expect that my client would get a lesser sentence.”

Id.

      Upon review, the trial court’s conclusion that Appellant’s counsel knew

about Layfield’s purportedly agreed-upon sentence recommendation from




                                   - 10 -
J-S47043-20

the pretrial conference is supported by the record.4 Because the prosecution

did not conceal the agreement to recommend a lesser sentence, there was

no Brady violation. Accordingly, the trial court did not abuse its discretion

in denying Appellant’s post-sentence motion to withdraw her plea based on

her failure to establish the first element of a Brady violation.

      Based on the foregoing, we agree with the trial court that Appellant

has not demonstrated the manifest injustice necessary to permit her to

withdraw the plea after sentence was imposed, and we affirm her judgment

of sentence.

      Judgment of sentence affirmed.

      Judge Strassburger did not participate in the consideration or decision

of this case.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 05/21/2021




4  “Counsel is presumed to have rendered effective assistance,”
Commonwealth v. Isaac, 205 A.3d 358, 362 (Pa. Super. 2019), and thus,
we assume he articulated the terms of Layfield’s agreed-upon sentence
recommendation to Appellant.



                                     - 11 -